DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 10 after “body” the word “having” should be inserted for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 discloses that the aperture opposes “the body frame and the body frame” which is unclear since it recites the same element twice and as such it is unknown if the aperture is supposed to oppose another element along with the body frame or if the claim is missing a further limitation with regard to the body frame.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 12, 14, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (2009/0253350).  Kobayashi discloses a robot toy having a body jointly defined by a body frame (4) and an elastic resin (paragraph 22) curved form body covering (2) that protrudes in a direction away from the body frame for defining a space between the body frame and the elastic body that further includes a flexible region with an elastically deformable bottom aperture positioned on a peripheral edge of the elastic body so as to oppose the body frame (Fig. 1), a movement mechanism in the form of a wheel (9) that is movable from a first position housed in the space (Fig. 1) to a second position protruding from the elastic body (Fig. 2) and a drive mechanism (Figs. 3-7) for moving the movement mechanism from the first position to the second position and back to the first position (paragraph 25), wherein the aperture is configured to transition from a first size when the movement mechanism is in the first position to a second larger size when the movement mechanism is in the second position due in part to the change in shape and size of the elastic body as the movement mechanism transitions between the first and second positions (Figs. 1-2).  A biasing member (6) is configured to bias the elastic body in a direction where the movement mechanism is in the first position to help close the aperture (Figs. 1 & 2, paragraph 27).  The elastic body is configured in sections (2-1 – 2-7) that provide the  by a spring (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied above and further in view of Huth (1446466).  Kobayashi discloses the basic inventive concept with the exception of the elastic body including a metal spring plate connected to the resin member.  Huth discloses a toy having a body formed from a resin member such as rubber that includes a metal spring plate (6) of complementary form for providing support to the body (page 1 lines 37-56).  It would have been obvious to one of ordinary skill in the art to form the elastic body of Kobayashi using both a resin member and a metal spring plate for the predictable result of giving added support to the body.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Huth as applied for claim 7 above and further in view of Suzuki (2004/0043696).  Kobayashi and Huth disclose the basic inventive concept with the exception of the metal spring plate being configured as a capacitive sensor.  Suzuki discloses a toy device having a metal plate therein configured as a capacitive sensor to .  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Huth as applied for claim 7 above and further in view of Pennington (2008/0194176).  Kobayashi and Huth disclose the basic inventive concept with the exception of the spring having a plurality of holes separated over an interval.  Pennington discloses a support frame member having a plurality of holes provided over an interval for helping to retain a resin member thereon (Fig. 6, paragraphs 21 & 65).  It would have been obvious to one of ordinary skill in the art from the teaching of Pennington to have the metal spring of Kobayashi and Huth include holes for the predictable result of helping to attach the resin member and the spring together in a secure manner.  
Allowable Subject Matter
Claims 5-6, 13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art failed to disclose a robot having a body frame, elastic body, movement mechanism and drive mechanism as claimed in claim 1 and further wherein either the movement mechanism includes a wheel and a wheel cover and during the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711